Citation Nr: 1754234	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  12-00 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include flat feet.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for cervical radiculopathy, to include as secondary to a neck disorder.

5.  Entitlement to service connection for a left hand disorder, to include arthritis and carpal tunnel syndrome.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral sensorineural hearing loss.

8.  Entitlement to service connection for a right toe disorder, to include gout and bone spurs.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1950 to January 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2017, the Board remanded this matter in order to afford the Veteran his requested Board hearing.  Such was scheduled for September 2017; however, prior to his hearing, he indicated that he would be unable to attend and requested that his case be adjudicated based on the evidence of record.  Consequently, his request for a Board hearing has been withdrawn.  38 C.F.R. §§ 20.702(e), 20.704(e) (2017).  The case now returns for further appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran contends that his bilateral foot disorder, back disorder, neck disorder, cervical radiculopathy, left hand disorder, hemorrhoids, tinnitus, and right toe disorder were all caused by his in-service work as a truck driver.  Specifically, in a March 2010 submission he reported driving a heavy duty 6 x 6 truck for a year and a half on rough, rutty roads and in mountainous regions.

Available medical records confirm the presence of flat feet, cervical spine arthritis, upper extremity neurologic symptoms, left hand arthritis, tinnitus, and a right toe disorder.  See private treatment records dated in February 2010 (flat feet), March 2010 (cervical spine), January 2010 (left hand arthritis and neurologic symptoms), and January 2005 (right toe bunion); see also November 2010 VA examination report (tinnitus).  While the record does not contain a specific diagnosis related to the Veteran's back, a January 2005 treatment record documents the presence of degenerative joint disease; it is unclear whether such diagnosis is attributable to the Veteran's back as opposed to other body parts.  Similarly, the record contains a January 2001 private treatment record noting the presence of hemorrhoids, but does not contain a diagnosis during or shortly before the Veteran's November 2009 claim.

Given the Veteran's credible reports regarding his in-service experiences driving a truck on rough terrain and the presence of current diagnoses of flat feet, cervical spine arthritis, upper extremity neurologic symptoms, left hand arthritis, and a right toe disorder, the Board finds the low threshold of the McLendon standard has been met in this instance, and the Veteran should be afforded VA examinations and opinions prior to adjudication of his claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Similarly, given the incomplete information regarding the presence of a current disability related to the Veteran's back and the presence of hemorrhoids, examinations for these disorders are also warranted prior to appellate review.

Here, the Board notes that the record contains a February 2010 opinion from Dr. T.G. that the Veteran's loss of cartilage in the right great toe could be related to his in-service truck driving and a March 2010 opinion from Dr. D.K. that it is possible the Veteran's neck disorder was due to his active duty truck driving.  Unfortunately, the opinions are speculative in nature and are not supported by any rationale.  As such, they are afforded no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Consequently, they are inadequate for adjudication purposes. 

Turning to the Veteran's claim for service connection for tinnitus, while he has not claimed that his tinnitus was caused or aggravated by his service-connected bilateral sensorineural hearing loss, the Board has a duty to develop all theories of entitlement pursuant to Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  Thus, remand is required for procurement of an addendum opinion as to any relationship between the Veteran's bilateral sensorineural hearing loss and tinnitus.  Additionally, while on remand, he should be afforded notice as to the information and evidence necessary to substantiate a claim of secondary service connection, given the possible relationship between his bilateral sensorineural hearing loss and tinnitus, as well as his neck disorder and cervical spine radiculopathy.

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to his claims that have not been obtained.  Thereafter, all identified records and updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be provided with proper notice regarding the evidence and information necessary to substantiate his claims of entitlement to secondary service connection.

2.  Obtain any VA treatment records relevant to the claims on appeal.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

3.  The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any previously unidentified private medical providers who have provided treatment for the Veteran's flat feet, back disorder, neck disorder, cervical radiculopathy, left hand disorder, hemorrhoids, tinnitus, and right toe disorder.  After receiving any necessary authorization forms, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

4.  The Veteran should be afforded appropriate VA examinations to determine the nature and etiology of his claimed disorders.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.


The examiner is asked to furnish an opinion with respect to the following questions:

(a)  Did the Veteran manifest arthritis of the feet within one year of his service discharge in January 1952, i.e., by January 1953?  If so, please describe the manifestations.

(b)  For each diagnosed bilateral foot disorder, to include flat feet, is it at least as likely as not (i.e., 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include driving a heavy truck through rough conditions therein?  

(c)  Identify all current back diagnoses. 

(d)  If arthritis of the thoracic or lumbar spine is diagnosed, did such manifest within one year of his service discharge in January 1952, i.e., by January 1953?  If so, please describe the manifestations.

(e)  For each diagnosed back disorder, is it at least as likely as not (i.e., 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include driving a heavy truck through rough conditions therein?  

(f)  Did the Veteran manifest arthritis of the cervical spine (neck) within one year of his service discharge in January 1952, i.e., by January 1953?  If so, please describe the manifestations.

(g)  For each diagnosed neck disorder, is it at least as likely as not (i.e., 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include driving a heavy truck through rough conditions therein?  Please consider and discuss Dr. D.K.'s March 2010 opinion that it is possible the Veteran's neck disorder is related to his military service.

(h)  Identify all current neurological disorders of the bilateral upper extremities, to include cervical radiculopathy.

(i)  For each diagnosed neurological disorder of the bilateral upper extremities, please opine as to whether such disorder constitutes an organic disease of the nervous system.  If so, did such manifest within one year of his service discharge in January 1952, i.e., by January 1953?  If so, please describe the manifestations.

(j)  For each diagnosed neurological disorder of the bilateral upper extremities, is it at least as likely as not (i.e., 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include driving a heavy truck through rough conditions therein?  

(k)  If and only if the examiner finds the Veteran's neck disorder is related to his service, is it at least as likely as not (i.e., 50 percent or greater probability) that any neurological disorder of the bilateral upper extremities was caused OR aggravated by his neck disorder?  For any aggravation found, the examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

(l)  Identify all current disorders of the left hand, to include arthritis.

(m)  Did the Veteran manifest arthritis of the left hand within one year of his service discharge in January 1952, i.e., by January 1953?  If so, please describe the manifestations.

(n)  For each diagnosed left hand disorder, is it at least as likely as not (i.e., 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include driving a heavy truck through rough conditions therein?  

(o)  Identify whether the Veteran has had hemorrhoids at any time since approximately November 2009.  

(p)  If the Veteran has a current diagnosis of hemorrhoids at any time since approximately November 2009, is it at least as likely as not (i.e., 50 percent or greater probability) that such are related to his military service, to include driving a heavy truck through rough conditions therein?  

(q)  Is it at least as likely as not that the Veteran's tinnitus was caused OR aggravated by his bilateral sensorineural hearing loss?  For any aggravation found, the examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

(r)  Did the Veteran manifest arthritis of the right great toe within one year of his service discharge in January 1952, i.e., by January 1953?  If so, please describe the manifestations.

(s)  For each diagnosed right toe disorder, is it at least as likely as not (i.e., 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include driving a heavy truck through rough conditions therein?  Please consider and discuss Dr. T.G.'s February 2010 opinion that it is possible the Veteran's right toe disorder is related to his military service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




